UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No. 95-50556
                                    Summary Calendar



UNITED STATES OF AMERICA,
                                                                         Plaintiff-Appellee,

                                           versus

RITO A. SANCHEZ,
                                                                      Defendant-Appellant.



                       Appeal from the United States District Court
                           For the Western District of Texas
                                     (P-95-CR-06)

                                       June 27, 1996


Before POLITZ, Chief Judge, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:*

       Rito A. Sanchez appeals his jury convictions for importing and possessing with the

intent to distribute marihuana.1


   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
   1
    21 U.S.C. §§ 841(a)(1), 952(a), 960(a)(1).
       On Sunday, December 14, 1994, Sanchez, arriving from Mexico, drove a red and

white Ford Bronco into the port of entry at Presidio, Texas. He was accompanied by

Christine Nichols, an unrelated acquaintance. Sanchez, a resident alien, was directed to a

secondary inspection station where a sniffer dog alerted at the rear of the vehicle. Inspectors

searched further and found over 90 pounds of marihuana wrapped in heat-sealed plastic and

concealed in the gas tank.

       At Sanchez’s trial Nichols testified that the night before Sanchez had gone outside and

someone had then taken the truck which was returned the next morning. Nichols further

testified that Sanchez had asked her to drive the truck into the port of entry, had asked her

to tell the inspectors that they were married, and had said to her “they found it” when the

canine alerted at the back of the Bronco. Nichols and two customs inspectors testified that

Sanchez appeared both nervous and eager to please the inspectors. Finally, after his arrest

Sanchez initially stated that the truck had been returned to him on Saturday night but

changed the time to Sunday morning after being confronted with Nichols’ contrary statement.

       To sustain the conviction for importation the government must prove that the

defendant knowingly played a role in transporting the marihuana from a foreign country into

the United States.2 To convict Sanchez of possession with intent to distribute the government

had to prove that he knowingly possessed marihuana with the intent to distribute it.3 We



   2
    United States v. Lopez, 74 F.3d 575 (5th Cir.), cert. denied, 1996 WL 226783 (1996).
   3
    Id.
                                              2
review the evidence presented in the light most favorable to the verdict to determine whether

a rational juror could have found the defendant guilty beyond a reasonable doubt of the

charged offenses.4

       Sanchez claims that the government presented insufficient evidence that he knew the

marihuana was concealed in the truck.5 We are not persuaded. The testimony of Nichols

and the customs inspectors, in context of the entire uncontested scenario, adequately

demonstrate Sanchez’s guilty knowledge.6 The evidence was sufficient.

       AFFIRMED.




   4
   United States v. Carrillo-Morales, 27 F.3d 1054 (5th Cir. 1994), cert. denied, 115 S. Ct.
1163 (1995).
   5
    See United States v. Anchondo-Sandoval, 910 F.2d 1234, 1236 (5th Cir. 1990) (in
hidden compartment cases “[p]ossession of or control over a vehicle does not, standing
alone, suffice to prove guilty knowledge”).
   6
    Id.
                                             3